[exhibit1063001.jpg]
Exhibit 10.63 [Execution Version] REGISTRATION RIGHTS AGREEMENT by and among New
Residential Investment Corp. and The Investors Set Forth on Schedule I Hereto
Dated as of May 19, 2020



--------------------------------------------------------------------------------



 
[exhibit1063002.jpg]
TABLE OF CONTENTS Section 1. Certain Definitions
...................................................................................................2
Section 2. Demand Registration
...............................................................................................5
Section 3. Piggyback
Registrations...........................................................................................7
Section 4. S-3 Shelf Registration
..............................................................................................8
Section 5. Suspension Periods
................................................................................................10
Section 6. [Reserved]
..............................................................................................................11
Section 7. Registration Procedures
.........................................................................................11
Section 8. Registration Expenses
............................................................................................15
Section 9. Indemnification
......................................................................................................16
Section 10. Securities Act Restrictions
.....................................................................................18
Section 11. Transfers of Rights
.................................................................................................18
Section 12. Miscellaneous
........................................................................................................18
i



--------------------------------------------------------------------------------



 
[exhibit1063003.jpg]
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of May 19, 2020, by and among New Residential Investment Corp., a Delaware
corporation (the “Company”), and each of the investors set forth on Schedule I
hereto (the “Investors”, and each an “Investor”). WHEREAS, the Company has
issued, or has agreed to issue, to each Investor a warrant (collectively, the
“Warrants”, and each a “Warrant”) to purchase shares of its common stock, par
value $0.01 per share (the “Common Stock”), subject to adjustment as provided in
the Warrants; WHEREAS, in connection with the issuance of the Warrants, the
parties desire to enter into this Agreement in order to create certain
registration rights for the Investors as set forth below; NOW, THEREFORE, in
consideration of the mutual covenants and agreements herein contained and other
good and valid consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows: Section 1.
Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following meanings: “Affiliate”
means, as applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of that
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Agreement” means this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to this Registration Rights Agreement as the
same may be in effect at the time such reference becomes operative.
“beneficially own” shall be determined in accordance with Rules 13d-3 and 13d-5
under the Exchange Act; “beneficial owner” and “beneficially own” shall have
conforming definitions. “Block Trade” shall mean the disposition of Common Stock
pursuant to a “block” trade or “overnight” deal. For purposes of clarity, a
“block” trade or “overnight” deal means a registered securities offering in
which an underwriter agrees to purchase the Common Stock at an agreed price or
pricing formula without a prior marketing process. “Common Stock” has the
meaning set forth in the first Recital hereto. “Company” has the meaning set
forth in the introductory paragraph. “Demand” has the meaning set forth in
Section 2(a). “Demand Registration” has the meaning set forth in Section 2(a). 2



--------------------------------------------------------------------------------



 
[exhibit1063004.jpg]
“Demand Registration Statement” has the meaning set forth in Section 2(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exercise
Shares” means the shares of Common Stock acquired by an Investor upon exercise
of a Warrant. “FINRA” means the Financial Industry Regulatory Authority, Inc. or
any successor organization. “Form S-3” means a registration statement on Form
S-3 under the Securities Act or such successor forms thereto permitting
registration of securities under the Securities Act. “Governmental Entity” means
all United States and other governmental or regulatory authorities. “Investor”
or “Investors” has the meaning set forth in the introductory paragraph; provided
that if any Permitted Transferee succeeds to the rights and obligations of such
Investor or Investors hereunder in accordance with Section 11, “Investor” or
“Investors” shall also mean such Permitted Transferees. “Minimum Amount” means
$50,000,000. “Permitted Transferee” means any transferee of a Warrant in
accordance with Section 11. “Person” means any individual, sole proprietorship,
partnership, limited liability company, joint venture, trust, incorporated
organization, association, corporation, institution, public benefit corporation,
Governmental Entity or any other entity. “Piggyback Registration” has the
meaning set forth in Section 3(a). “Prospectus” means the prospectus or
prospectuses (whether preliminary or final) included in any Registration
Statement and relating to the terms of the offering of any portion of
Registrable Shares, as amended or supplemented and including all material
incorporated by reference in such prospectus or prospectuses. “Registrable
Shares” means, at any time, with respect to a particular investor (i) the
Exercise Shares, and (ii) any securities issued by the Company after the date
hereof in respect of the Exercise Shares by way of a share dividend or share
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization, but excluding (I) any and all Exercise
Shares and other securities held by such Investor referred to in clauses (i) and
(ii) that at any time after the date hereof (a) have been sold pursuant to an
effective registration statement or Rule 144 under the Securities Act, (b) are
eligible for resale by such Investor pursuant to Rule 144 under the Securities
Act without limitation thereunder on volume or manner of sale when such Investor
is no longer entitled to further Demand Registrations under Section 2(b) hereof
and such Registrable Shares represent beneficial ownership of less than 1.0% of
the outstanding Common Stock, (c) are not outstanding or (d) have been
transferred in violation of Section 10 hereof or the 3



--------------------------------------------------------------------------------



 
[exhibit1063005.jpg]
provisions of the applicable Warrant or to a Person that does not become an
Investor pursuant to Section 11 hereof (or any combination of clauses (a), (b),
(c) and (d)). It is understood and agreed that, once a security of the kind
described in clause (i) or (ii) above becomes a security of the kind described
in clause (I) above, such security shall cease to be a Registrable Share for all
purposes of this Agreement and the Company’s obligations regarding Registrable
Shares hereunder shall cease to apply with respect to such security.
“Registration Expenses” has the meaning set forth in Section 8(a). “Registration
Statement” means any registration statement of the Company which covers any of
the Registrable Shares pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all documents incorporated
by reference in such Registration Statement. “S-3 Shelf Registration” has the
meaning set forth in Section 4(a). “S-3 Shelf Registration Statement” has the
meaning set forth in Section 4(a). “SEC” means the Securities and Exchange
Commission or any successor agency. “Securities Act” means the Securities Act of
1933, as amended. “Shares” means any shares of Common Stock. If at any time
Registrable Shares include securities of the Company other than Common Stock,
then, when referring to Shares other than Registrable Shares, “Shares” shall
include the class or classes of such other securities of the Company. “Shelf
Takedown” has the meaning set forth in Section 4(b). “Suspension Period” has the
meaning set forth in Section 5. “Termination Date” means with respect to a
particular Investor the first date on which such Investor no longer owns any
Registrable Shares or such Investor is no longer an “Investor”. “underwritten
offering” means a registered offering in which securities of the Company are
sold to one or more underwriters on a firm-commitment basis for reoffering to
the public, and “underwritten Shelf Takedown” means an underwritten offering
effected pursuant to an S-3 Shelf Registration. “Warrant” or “Warrants” have the
meaning set forth in the first Recital hereto. In addition to the above
definitions, unless the context requires otherwise: (i) any reference to any
statute, regulation, rule or form as of any time shall mean such statute,
regulation, rule or form as amended or modified and shall also include any
successor statute, regulation, rule or form from time to time; 4



--------------------------------------------------------------------------------



 
[exhibit1063006.jpg]
(ii) “including” shall be construed as inclusive without limitation, in each
case notwithstanding the absence of any express statement to such effect, or the
presence of such express statement in some contexts and not in others; (iii)
references to “Section” are references to Sections of this Agreement; (iv) words
such as “herein”, “hereof”, “hereinafter” and “hereby” when used in this
Agreement refer to this Agreement as a whole; (v) references to “business day”
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York generally are
authorized or required by law or other governmental action to close; and (vi)
the symbol “$” means U.S. dollars. Section 2. Demand Registration. (a) Right to
Request Registration. Subject to the provisions hereof, until the applicable
Termination Date, each Investor or any group of Investors may at any time
request in writing (a “Demand”) registration for resale under the Securities Act
of all or part of the Registrable Shares separate from an S-3 Shelf Registration
(a “Demand Registration”); provided, however, that (based on the then-current
market prices) the number of Registrable Shares included in the Demand
Registration would, if fully sold, reasonably be expected to yield gross
proceeds to such Investor(s) of at least the Minimum Amount. Within seven days
after receipt of a Demand, the Company shall give written notice of such Demand
to any other Person that on the date a Demand is delivered to the Company is an
Investor. Subject to Section 2(c), the Company shall include in the Demand
Registration covered by such Demand all Registrable Shares with respect to which
the Company has received a written request for inclusion therein within three
business days after receipt of such written notice. Subject to Section 2(d) and
Sections 5 and 7 below, the Company shall use reasonable best efforts (i) to
file a Registration Statement registering for resale such number of Registrable
Shares as requested to be so registered pursuant to this Section 2(a) (a “Demand
Registration Statement”) within 45 days after such Investor(s)’ request therefor
and (ii) if necessary, to cause such Demand Registration Statement to be
declared effective by the SEC as soon as practical thereafter. If permitted
under the Securities Act, such Registration Statement shall be one that is
automatically effective upon filing. (b) Number of Demand Registrations. Subject
to the limitations of Sections 2(a), 2(d) and 4(a), the Investors shall be
entitled to request up to three Demand Registrations in the aggregate
(regardless of the number of Permitted Transferees who may become an Investor
pursuant to Section 11). A Registration Statement shall not count as a permitted
Demand Registration unless and until it has become effective, unless the
Investor(s) elect to have such Registration Statement count as a Demand
Registration pursuant to Section 8(b) hereof. Notwithstanding anything to the
contrary contained in this Agreement, the aggregate number of Demand
Registrations, underwritten offerings and underwritten Shelf Takedowns shall not
exceed four in total. 5



--------------------------------------------------------------------------------



 
[exhibit1063007.jpg]
(c) Priority on Demand Registrations. The Company may include Shares other than
Registrable Shares in a Demand Registration for any accounts (including for the
account of the Company) on the terms provided below; and if such Demand
Registration is an underwritten offering, such Shares may be included only with
the consent of the managing underwriters of such offering. If the managing
underwriters of the requested Demand Registration advise the Company and the
Investor(s) requesting such Demand Registration that in their opinion the number
of Shares proposed to be included in the Demand Registration exceeds the number
of Shares which can be sold in such underwritten offering without materially
delaying or jeopardizing the success of the offering (including the price per
share of the Shares proposed to be sold in such underwritten offering), the
Company shall include in such Demand Registration (i) first, the number of
Registrable Shares requested to be included therein by the Investor(s) pursuant
to clause 2(a) above pro rata among all such Investors on the basis of the
number of Shares requested to be included therein, and (ii) second, the number
of Shares proposed to be included therein by any other Persons (including Shares
to be sold for the account of the Company) allocated among such Persons in such
manner as the Company may determine. If the number of Shares which can be sold
is less than the number of Shares proposed to be registered pursuant to clause
(i) above by such Investor(s), the amount of Shares to be sold shall be
allocated pro rata among such Investor(s). (d) Restrictions on Demand
Registrations. No Investor shall be entitled to request a Demand Registration
(i) within three months after any Investor has sold Shares in a Demand
Registration or an underwritten Shelf Takedown requested pursuant to Section
4(b), (ii) within three months after any primary or secondary offering of Shares
by the Company, including a Block Trade or (iii) at any time when the Company is
diligently pursuing (x) a primary or secondary underwritten offering of Shares
pursuant to a registration statement (but only if the Investors are provided
their piggyback rights, if any, in accordance with Sections 3(a) and 3(c)) or
(y) a Block Trade. Notwithstanding the foregoing, the Company shall not be
obligated to proceed with a Demand Registration if the offering to be effected
pursuant to such registration can be effected pursuant to an S-3 Shelf
Registration and the Company, in accordance with Section 4, effects or has
effected an S-3 Shelf Registration pursuant to which such offering can be
effected. (e) Underwritten Offerings. An Investor or group of Investors shall be
entitled to request an underwritten offering pursuant to a Demand Registration,
but only if the number of Registrable Shares to be sold in the offering would
reasonably be expected to yield gross proceeds to such Investor(s) of at least
the Minimum Amount (based on then-current market prices) and only if the request
is not made within three months after any Investor has sold Shares in an
underwritten offering pursuant to (i) a Demand Registration or (ii) an S-3 Shelf
Registration. If any of the Registrable Shares covered by a Demand Registration
are to be sold in an underwritten offering, the Company shall have the right to
select the managing underwriter or underwriters to lead the offering. (f)
Effective Period of Demand Registrations. Upon the date of effectiveness of any
Demand Registration for an underwritten offering and if such offering is priced
promptly on or after such date, the Company shall use reasonable best efforts to
keep such Demand Registration Statement effective for a period equal to 60 days
from such date or such shorter period which shall terminate when all of the
Registrable Shares covered by such Demand Registration have been sold. If the
Company shall withdraw any Demand Registration pursuant to Section 5 before such
60 days end and before all of the Registrable Shares covered by such Demand 6



--------------------------------------------------------------------------------



 
[exhibit1063008.jpg]
Registration have been sold pursuant thereto, the Investor(s) whose Registrable
Shares were included therein and not sold shall be entitled to a replacement
Demand Registration which shall be subject to all of the provisions of this
Agreement. A Demand Registration shall not count against the limit on the number
of such registrations set forth in Section 2(b) if (i) after the applicable
Registration Statement has become effective, such Registration Statement or the
related offer, sale or distribution of Registrable Shares thereunder becomes the
subject of any stop order, injunction or other order or restriction imposed by
the SEC or any other governmental agency or court for any reason not
attributable to the Investor or their Affiliates (other than the Company and its
controlled Affiliates) and such interference is not thereafter eliminated so as
to permit the completion of the contemplated distribution of Registrable Shares
or (ii) in the case of an underwritten offering, the conditions specified in the
related underwriting agreement, if any, are not satisfied or waived for any
reason not attributable to the Investor or their Affiliates (other than the
Company and its controlled Affiliates), and as a result of any such
circumstances described in clause (i) or (ii), less than 75% of the Registrable
Shares covered by the Registration Statement are sold by the Investor(s)
pursuant to such Registration Statement. Section 3. Piggyback Registrations. (a)
Right to Piggyback. Whenever prior to the applicable Termination Date the
Company proposes to register any Shares under the Securities Act (other than on
a registration statement on Form S-8, F-8, S-4 or F-4), whether for its own
account or for the account of one or more holders of Shares (other than the
Investors), and the form of registration statement to be used may be used for
any registration of Registrable Shares (a “Piggyback Registration”), the Company
shall give written notice to each Investor of its intention to effect such a
registration and, subject to Sections 3(c) and 3(d), shall include in such
registration statement and in any offering of Shares to be made pursuant to that
registration statement all Registrable Shares with respect to which the Company
has received a written request for inclusion therein from an Investor within 10
days after such Investor’s receipt of the Company’s notice or, in the case of a
primary offering, such shorter time as is reasonably specified by the Company in
light of the circumstances (provided that only Registrable Shares of the same
class or classes as the Shares being registered may be included). The Company
shall have no obligation to proceed with any Piggyback Registration and may
abandon, terminate and/or withdraw such registration for any reason at any time
prior to the pricing thereof. If the Company or any other Person other than an
Investor proposes to sell Shares in an underwritten offering pursuant to a
registration statement on Form S-3 under the Securities Act, such offering shall
be treated as a primary or secondary underwritten offering pursuant to a
Piggyback Registration. (b) Block Trades: Notwithstanding the foregoing, the
Piggyback Registration Rights described in Section 3.1(a) shall not apply to any
Block Trades undertaken by the Company on behalf of itself or any other
stockholders. (c) Priority on Primary Piggyback Registrations. If a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriters advise the Company and any Investors (if
such Investors have elected to include Registrable Shares in such Piggyback
Registration) that in their opinion the number of Shares proposed to be included
in such offering exceeds the number of Shares (of any class) which can be sold
in such offering without adverse effect on the price, timing or distribution of
the Shares to 7



--------------------------------------------------------------------------------



 
[exhibit1063009.jpg]
be so included, then there shall be included in such offering the number or
dollar amount of Shares that in the good faith opinion of such managing
underwriters can be sold without so adversely affecting such offering, and such
number of Shares shall be allocated for inclusion as follows: (i) first, the
number of Shares that the Company proposes to sell, (ii) second, the number of
Shares requested to be included therein by any Investors (if such Investors have
elected to include Registrable Shares in such Piggyback Registration), pro rata
among all such Investor on the basis of the number of Shares requested to be
included therein by all such Investors, and (iii) third, the number of Shares
requested to be included therein by all other holders of Shares, pro rata among
all such holders on the basis of the number of Shares requested to be included
therein by all such holders or as such holders and the Company may otherwise
agree (with allocations among different classes of Shares, if more than one are
involved, to be determined by the Company). (d) Priority on Secondary Piggyback
Registrations. If a Piggyback Registration is initiated as an underwritten
registration on behalf of a holder of Shares other than the Investors, and the
managing underwriters advise the Company that in their opinion the number of
Shares proposed to be included in such registration exceeds the number of Shares
(of any class) which can be sold in such offering without adverse effect on the
price, timing or distribution of the Shares to be so included, then there shall
be included in such offering the number or dollar amount of Shares that in the
good faith opinion of such managing underwriters can be sold without so
adversely affecting such offering, and such number of Shares shall be allocated
for inclusion as follows: (i) first, the number of Shares requested to be
included therein by the holder(s) requesting such registration, (ii) second, the
number of Shares requested to be included therein by other holders of Shares
including any Investors (if such Investors have elected to include Registrable
Shares in such Piggyback Registration), pro rata among all such Investor on the
basis of the number of Shares requested to be included therein by all such
Investors, and (iii) third, the number of Shares that the Company proposes to
sell, pro rata among such holders on the basis of the number of Shares requested
to be included therein by such holders or as such holders and the Company may
otherwise agree (with allocations among different classes of Shares, if more
than one are involved, to be determined by the Company). (e) Selection of
Underwriters. If any Piggyback Registration is a primary or secondary
underwritten offering, the Company shall have the right to select the managing
underwriter or underwriters to administer any such offering. (f) Basis of
Participations. No Investor may sell Registrable Shares in any offering pursuant
to a Piggyback Registration unless it (a) agrees to sell such Shares on the same
basis provided in the underwriting or other distribution arrangements approved
by the Company and that apply to the Company and/or any other holders involved
in such Piggyback Registration and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements,
lockups and other documents required under the terms of such arrangements.
Section 4. S-3 Shelf Registration. (a) Shelf Registration. Subject to the
provisions hereof, the Company shall, as promptly as reasonably practicable, but
no later than September 19, 2020, (i) file (if permitted to do so under the
Securities Act and the rules and regulations thereunder) a Registration
Statement on Form S-3 (or an amendment or supplement to an existing registration
statement on Form S-3, 8



--------------------------------------------------------------------------------



 
[exhibit1063010.jpg]
a ”S-3 Shelf Registration Statement”) for a public offering of all or such
portion of the Registrable Shares designated by any Investor pursuant to Rule
415 promulgated under the Securities Act or otherwise (an “S-3 Shelf
Registration”) and (ii) if necessary, cause such S-3 Shelf Registration
Statement to become effective as soon as practical thereafter. If permitted
under the Securities Act, such S-3 Shelf Registration Statement shall be one
that is automatically effective upon filing. (b) Right to Effect Shelf
Takedowns. An Investor or group of Investors shall be entitled, at any time and
from time to time when an S-3 Shelf Registration Statement is effective and
until the Termination Date, to sell such Registrable Shares as are then
registered pursuant to such Registration Statement (each, a “Shelf Takedown”),
but only upon not less than five business days’ prior written notice to the
Company (if such takedown is to be underwritten). An Investor shall be entitled
to request that a Shelf Takedown be an underwritten offering; provided, however,
that (based on the then-current market prices) the number of Registrable Shares
included in each such underwritten Shelf Takedown would reasonably be expected
to yield gross proceeds to such Investor(s) of at least the Minimum Amount, and
provided further that such Investor(s) shall not be entitled to request any
underwritten Shelf Takedown (i) within three months after any Investor has sold
Shares in an underwritten offering effected pursuant to (x) a Demand
Registration or (y) an S-3 Shelf Registration, (ii) within three months after
any primary or secondary offering of Shares by the Company, including a Block
Trade or (iii) at any time when the Company is diligently pursuing (x) a primary
or secondary underwritten offering of Shares pursuant to a registration
statement (but only if the Investors are provided their piggyback rights, if
any, in accordance with Sections 3(a) and 3(c)) or (y) a Block Trade. Each
Investor shall give the Company prompt written notice of the consummation of
each Shelf Takedown (whether or not underwritten). (c) Priority on Underwritten
Shelf Takedowns. The Company may include Shares other than Registrable Shares in
an underwritten Shelf Takedown for any accounts on the terms provided below, but
only with the consent of the managing underwriters of such offering and
whichever of the Investors that has requested such Shelf Takedown (such consent
not to be unreasonably withheld). If the managing underwriters of the requested
underwritten Shelf Takedown advise the Company and the requesting Investors that
in their opinion the number of Shares proposed to be included in the
underwritten Shelf Takedown exceeds the number of Shares which can be sold in
such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares proposed to be sold in
such offering), the Company shall include in such underwritten Shelf Takedown
(i) first, the number of Shares that the requesting Investor(s) proposes to
sell, and (ii) second, the number of Shares proposed to be included therein by
any other Persons (including Shares to be sold for the account of the Company)
allocated among such Persons in such manner as the Company may determine. If the
number of Shares which can be sold is less than the number of Registrable Shares
proposed to be included in the underwritten Shelf Takedown pursuant to clause
(i) above, the amount of Shares to be so sold shall be allocated to requesting
Investor(s). The provisions of this paragraph (b) apply only to a Shelf Takedown
that an Investor has requested be an underwritten offering. (d) Selection of
Underwriters. If any of the Registrable Shares are to be sold in an underwritten
Shelf Takedown initiated by an Investor, the Company shall have the right to
select the managing underwriter or underwriters to lead the offering. 9



--------------------------------------------------------------------------------



 
[exhibit1063011.jpg]
(e) Effective Period of S-3 Shelf Registrations. The Company shall, subject to
the other applicable provisions of this Agreement, use reasonable best efforts
to cause any S-3 Shelf Registration Statement to be continuously effective and
usable until such time as there are no longer any Registrable Shares.
Notwithstanding the foregoing, the Company shall not be obligated to keep any
such registration statement effective, or to permit Registrable Shares to be
registered, offered or sold thereunder, at any time on or after the Termination
Date. Section 5. Suspension Periods. (a) Suspension Periods. The Company may (i)
delay the filing or effectiveness of a Registration Statement in conjunction
with a Demand Registration or an S-3 Shelf Registration or require the
Investor(s) to suspend any offerings or sales of Registrable Shares pursuant
thereto or (ii) prior to the pricing of any underwritten offering or other
offering of Registrable Shares pursuant to a Demand Registration or an S-3 Shelf
Registration, delay such underwritten or other offering (and, if it so chooses,
withdraw any registration statement that has been filed), but in each case
described in clauses (i) and (ii) only if the Company’s board of directors
determines in its reasonable discretion, based on written advice of counsel (x)
that proceeding with such an offering would require the Company to disclose
material information that would not otherwise be required to be disclosed at
that time and that the disclosure of such information at that time would be
materially harmful to the Company, or (y) that the registration or offering to
be delayed would, if not delayed, materially adversely affect the Company and
its subsidiaries taken as a whole or materially interfere with, or jeopardize
the success of, any pending or proposed material transaction, including, any
material debt or equity financing, any material acquisition or disposition, or
any recapitalization or reorganization of the Company. Any period during which
the Company has delayed a filing, an effective date or an offering pursuant to
this Section 5 is herein called a “Suspension Period”. If pursuant to this
Section 5 the Company delays or withdraws a Demand Registration requested by an
Investor, the requesting Investor(s) shall be entitled to withdraw such request
and, if they do so, such request shall not count against the limitation on the
number of such registrations set forth in Section 2. The Company shall provide
prompt written notice to the Investors of the commencement and termination of
any Suspension Period (and any withdrawal of a registration statement pursuant
to this Section 5), the reasons for such Suspension Period and an approximation
of the anticipated length of such Suspension Period, but shall not be obligated
under this Agreement to disclose the reasons therefor. The Investors shall keep
the existence of each Suspension Period confidential and refrain from making
offers and sales of Registrable Shares (and direct any other Persons making such
offers and sales to refrain from doing so) during each Suspension Period. In no
event (i) may the Company deliver notice of a Suspension Period to the Investors
more than three times in any calendar year and (ii) shall a Suspension Period or
Suspension Periods be in effect for an aggregate of 180 days or more in any
calendar year. (b) Other Lockups. Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to take any action hereunder that
would violate any lockup or similar restriction in existence on the date hereof
and binding on the Company in connection with a prior or pending registration or
underwritten offering. 10



--------------------------------------------------------------------------------



 
[exhibit1063012.jpg]
(c) Warrant Restrictions. Nothing in this Agreement shall affect the
restrictions on transfers of Shares and other provisions of a Warrant, which
shall apply independently hereof in accordance with the terms thereof. Section
6. [Reserved]. Section 7. Registration Procedures. (a) In connection with the
S-3 Shelf Registration Statement provided for in Section 4(a) and whenever an
Investor requests that any Registrable Shares be registered pursuant to this
Agreement, the Company shall use reasonable best efforts to effect, as soon as
practical as provided herein, the registration and the sale of such Registrable
Shares in accordance with the intended methods of disposition thereof, and,
pursuant thereto, the Company shall, as soon as practical as provided herein:
(i) subject to the other provisions of this Agreement, use reasonable best
efforts to prepare and file with the SEC a Registration Statement with respect
to such Registrable Shares and cause such Registration Statement to become
effective (unless it is automatically effective upon filing); (ii) use
reasonable best efforts to prepare and file with the SEC such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to comply with the applicable requirements of the
Securities Act and to keep such Registration Statement effective for the
relevant period required hereunder, but no longer than is necessary to complete
the distribution of the Registrable Shares covered by such Registration
Statement, and to comply with the applicable requirements of the Securities Act
with respect to the disposition of all the Registrable Shares covered by such
Registration Statement during such period in accordance with the intended
methods of disposition set forth in such Registration Statement; (iii) use
reasonable best efforts to obtain the withdrawal of any order suspending the
effectiveness of any Registration Statement, or the lifting of any suspension of
the qualification or exemption from qualification of any Registrable Shares for
sale in any jurisdiction in the United States; (iv) deliver, without charge,
such number of copies of the preliminary and final Prospectus and any supplement
thereto to each participating Investor may reasonably request in order to
facilitate the disposition of the Registrable Shares of such Investor covered by
such Registration Statement in conformity with the requirements of the
Securities Act; (v) use reasonable best efforts to register or qualify such
Registrable Shares under such other securities or blue sky laws of such U.S.
jurisdictions as any participating Investor reasonably requests and continue
such registration or qualification in effect in such jurisdictions for as long
as the applicable Registration Statement may be required to be kept effective
under this Agreement (provided that the Company will not be required to qualify
generally to do business in any jurisdiction where it would not otherwise 11



--------------------------------------------------------------------------------



 
[exhibit1063013.jpg]
be required to (I) qualify but for this subparagraph (v), (II) subject itself to
taxation in any such jurisdiction or (III) consent to general service of process
in any such jurisdiction); (vi) notify each participating Investor and each
distributor of such Registrable Shares identified by such Investor, at any time
when a Prospectus relating thereto would be required under the Securities Act to
be delivered by such distributor, of the occurrence of any event as a result of
which the Prospectus included in such Registration Statement contains an untrue
statement of a material fact or omits a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and, at the request of such Investor, the Company shall use
reasonable best efforts to prepare, as soon as practical, a supplement or
amendment to such Prospectus so that, as thereafter delivered to any prospective
purchasers of such Registrable Shares, such Prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (vii) in the case of an underwritten offering in
which an Investor participates pursuant to a Demand Registration, a Piggyback
Registration or an S-3 Shelf Registration, enter into an underwriting agreement
in customary form (including provisions for indemnification, lockups, opinions
of counsel and comfort letters) and such other documents reasonably required
under the terms of such underwriting arrangement, and take all such other
customary and reasonable actions as the managing underwriters of such offering
may request in order to facilitate the disposition of such Registrable Shares
(including, making members of senior management of the Company available at
reasonable times and places to participate in “road-shows” that the managing
underwriter determines are necessary to effect the offering); (viii) in the case
of an underwritten offering in which an Investor participates pursuant to a
Demand Registration, a Piggyback Registration or an S-3 Shelf Registration, and
to the extent not prohibited by applicable law, (A) make reasonably available,
for inspection by the managing underwriters of such offering and any counsel or
accountants acting for such managing underwriters, pertinent corporate documents
and financial and other records of the Company and its subsidiaries and
controlled Affiliates, (B) cause the Company’s and its subsidiary’s officers,
directors and employees to supply information and participate in customary due
diligence sessions in each case reasonably requested by such managing
underwriters, counsel or accountants in connection with such offering, (C) make
the Company’s independent accountants available for any such managing
underwriters’ due diligence and have them provide customary comfort letters to
such underwriters in connection therewith; and (D) cause the Company’s counsel
to furnish customary legal opinion and a “negative assurance letter” to such
underwriters in connection therewith; provided, however, that such records and
other information shall be subject to such confidential treatment as is
customary for underwriters’ due diligence reviews; (ix) use reasonable best
efforts to cause all such Registrable Shares to be listed on each primary
securities exchange (if any) on which securities of the same class issued by the
Company are then listed; 12



--------------------------------------------------------------------------------



 
[exhibit1063014.jpg]
(x) provide a transfer agent and registrar for all such Registrable Shares not
later than the effective date of such Registration Statement and, a reasonable
time before any proposed sale of Registrable Shares pursuant to a Registration
Statement, provide the transfer agent if reasonably required by the transfer
agent, an opinion of counsel as to the effectiveness of the Registration
Statement, together with any other authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Shares without legend upon sale by the holder of such
shares of Registrable Shares under the Registration Statement and with printed
certificates for the Registrable Shares to be sold, subject to the provisions of
Section 10; (xi) make generally available to its shareholders a consolidated
earnings statement (which need not be audited) for a period of 12 months
beginning after the effective date of the Registration Statement as soon as
reasonably practicable after the end of such period, which earnings statement
shall satisfy the requirements of an earning statement under Section 11(a) of
the Securities Act and Rule 158 thereunder; (xii) cooperate with the Investors
and each underwriter or agent participating in the disposition of Registrable
Shares and their respective counsel in connection with any filings required to
be made with FINRA; and (xiii) promptly notify each participating Investor, as
applicable, and the managing underwriters of any underwritten offering, if any:
(1) when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement or any post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (2) of any request
by the SEC for amendments or supplements to the Registration Statement or the
Prospectus or for any additional information regarding such Investor; (3) of the
notification to the Company by the SEC of its initiation of any proceeding with
respect to the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement; (4) if at any time the Company has
reason to believe that the representations and warranties of the Company or any
of its subsidiaries contained in any agreement relating to such offering
(including any underwriting agreement contemplated by Section 7(a)(vii) above)
cease to be true and correct; and (5) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Shares for sale under the applicable securities or blue sky laws of
any jurisdiction. 13



--------------------------------------------------------------------------------



 
[exhibit1063015.jpg]
For the avoidance of doubt, the provisions of clauses (vi), (viii), (xi) and
(xiii) of this Section 7(a) shall apply only in respect of an underwritten
offering and only if (based on market prices at the time the offering is
requested by such Investor(s) the number of Registrable Shares to be sold in the
offering would reasonably be expected to yield gross proceeds to such
Investor(s) of at least the Minimum Amount. (b) No Registration Statement
(including any amendments thereto) shall contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading, and no Prospectus
(including any supplements thereto) shall contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case, except for any untrue statement or alleged untrue
statement of a material fact or omission or alleged omission of a material fact
made in reliance on and in conformity with written information furnished to the
Company by or on behalf of an Investor, any selling securityholder or any
underwriter or other distributor specifically for use therein. (c) At all times
after the Company has filed a registration statement with the SEC pursuant to
the requirements of the Securities Act and until the Termination Date, the
Company shall use reasonable best efforts to continuously maintain in effect the
registration of Common Stock under Section 12 of the Exchange Act and to use
reasonable best efforts to file all reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, all to the extent required to enable each applicable Investor to
be eligible to sell Registrable Shares (if any) pursuant to Rule 144 under the
Securities Act. (d) The Company may require each applicable Investor and each
distributor of Registrable Shares as to which any registration is being effected
to furnish to the Company information regarding such Person and the distribution
of such securities as the Company may from time to time reasonably request in
connection with such registration. (e) Each Investor agrees by having its shares
of Common Stock treated as Registrable Shares hereunder that, upon being advised
in writing by the Company of the occurrence of an event pursuant to Section
7(a)(vi), such Investor will immediately discontinue (and direct any other
Persons making offers and sales of Registrable Shares to immediately
discontinue) offers and sales of Registrable Shares pursuant to any Registration
Statement (other than those pursuant to a plan that is in effect prior to such
time and that complies with Rule 10b5- 1 under the Exchange Act) until it is
advised in writing by the Company that the use of the Prospectus may be resumed
and is furnished with a supplemented or amended Prospectus as contemplated by
Section 7(a)(vi), and, if so directed by the Company, each Investor will deliver
to the Company all copies (at the Company’s expense), other than permanent file
copies then in each Investor’s possession, of the Prospectus covering such
Registrable Shares current at the time of receipt of such notice. (f) The
Company may prepare and deliver a free writing prospectus (as such term is
defined in Rule 405 under the Securities Act) in lieu of any supplement to a
Prospectus, and references herein to any “supplement” to a Prospectus shall
include any such free writing 14



--------------------------------------------------------------------------------



 
[exhibit1063016.jpg]
prospectus. No Investor nor any other seller of Registrable Shares may use a
free writing prospectus to offer or sell any such shares without the Company’s
prior written consent. (g) It is understood and agreed that any failure of the
Company to file a registration statement or any amendment or supplement thereto
or to cause any such document to become or remain effective or usable within or
for any particular period of time as provided in Section 2, 4 or 7 or otherwise
in this Agreement, due to reasons that are not reasonably within its control, or
due to any refusal of the SEC to permit a registration statement or prospectus
to become or remain effective or to be used because of unresolved SEC comments
thereon (or on any documents incorporated therein by reference) despite the
Company’s good faith and reasonable best efforts to resolve those comments,
shall not be a breach of this Agreement. (h) It is further understood and agreed
that the Company shall not have any obligations under this Section 7 at any time
on or after the Termination Date, unless an underwritten offering in which an
Investor participates has been priced but not completed prior to the Termination
Date, in which event the Company’s obligations under this Section 7 shall
continue with respect to such offering until it is so completed (but not more
than 60 days after the commencement of the offering). (i) Notwithstanding
anything to the contrary in this Agreement, the Company shall not be required to
file a Registration Statement or include Registrable Shares in a Registration
Statement unless it has received from an Investor, at least three business days
prior to the anticipated filing date of the Registration Statement, reasonably
requested information required to be included in such Registration Statement and
to be provided by such Investor for inclusion therein. Section 8. Registration
Expenses. (a) All expenses incident to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, FINRA fees, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”) (but not
including any underwriting discounts or commissions attributable to the sale of
Registrable Shares by the Investor or fees and expenses of counsel and any other
advisor representing any underwriters or other distributors), shall be borne by
the Company. Each Investor shall bear the cost of all underwriting discounts and
commissions associated with any sale of Registrable Shares, pro rata based on
the number of Registrable Shares being sold by that Investor, and shall pay its
own costs and expenses, including all fees and expenses of any counsel (and any
other advisers) representing such Investor and any stock transfer taxes. (b) The
obligation of the Company to bear the expenses described in Section 8(a) shall
apply irrespective of whether a registration, once properly demanded or
requested becomes effective or is withdrawn or suspended; provided, however,
that Registration Expenses for any Registration Statement withdrawn solely at
the request of one or more Investors 15



--------------------------------------------------------------------------------



 
[exhibit1063017.jpg]
(unless withdrawn following commencement of a Suspension Period pursuant to
Section 5) shall be borne by such Investor(s), unless such Investor(s) elects to
have such withdrawn Registration Statement count against the limit on the number
of such registrations set forth herein. Section 9. Indemnification. (a) The
Company shall indemnify, to the fullest extent permitted by law, the Investors
and each Person who controls the Investors (within the meaning of the Securities
Act) against all losses, claims, damages, liabilities, judgments, costs
(including reasonable and documented costs of investigation) and expenses
(including reasonable and documented attorneys’ fees) arising out of or based
upon any untrue or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus or any amendment thereof or supplement
thereto or arising out of or based upon any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are made in reliance and in
conformity with information furnished in writing to the Company by the Investors
or to the Company by any participating underwriter in each case expressly for
use therein. In connection with an underwritten offering in which any Investor
participates conducted pursuant to a registration effected hereunder, the
Company shall enter into the underwriting agreement contemplated by Section
7(a)(vii) containing customary indemnification provisions and otherwise
indemnify each participating underwriter and each Person who controls such
underwriter (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of such Investor(s). (b) In
connection with any Registration Statement in which an Investor is
participating, such Investor shall furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus, or amendment or supplement thereto,
and shall indemnify, severally and not jointly, to the fullest extent permitted
by law, (i) the Company, its officers and directors and each Person who controls
the Company (within the meaning of the Securities Act) and (ii) each
participating underwriter, if any, and each Person who controls such underwriter
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities, judgments, costs (including reasonable and documented costs of
investigation) and expenses (including reasonable and documented attorneys’
fees) arising out of or based upon any untrue or alleged untrue statement of
material fact contained in the Registration Statement or Prospectus, or any
amendment or supplement thereto, or arising out of or based upon any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that the
same are made in reliance and in conformity with information furnished in
writing to the Company by or on behalf of such Investor expressly for use
therein. (c) Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying Person of any claim with respect to
which it seeks indemnification and (ii) permit such indemnifying Person to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified Person. Failure so to notify the indemnifying Person shall not
relieve it from any liability that it may have to an indemnified Person except
to the extent that the indemnifying Person is materially and adversely
prejudiced thereby. The indemnifying Person shall not be subject to any
liability for any settlement made by the indemnified Person without its consent.
An indemnifying Person who is entitled to, and elects to, 16



--------------------------------------------------------------------------------



 
[exhibit1063018.jpg]
assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to one local counsel in each
jurisdiction) for all Persons indemnified (hereunder or otherwise) by such
indemnifying Person with respect to such claim (and all other claims arising out
of the same circumstances), unless in the reasonable judgment of any indemnified
Person there may be one or more legal or equitable defenses available to such
indemnified Person which are in addition to or may conflict with those available
to another indemnified Person with respect to such claim, in which case such
maximum number of counsel for all indemnified Persons shall be two rather than
one). If an indemnifying Person is entitled to, and elects to, assume the
defense of a claim, the indemnified Person shall continue to be entitled to
participate in the defense thereof, with counsel of its own choice, but, except
as set forth above, the indemnifying Person shall not be obligated to reimburse
the indemnified Person for the costs thereof. The indemnifying Person shall not
consent to the entry of any judgment or enter into or agree to any settlement
relating to a claim or action for which any indemnified Person would be entitled
to indemnification by any indemnified Person hereunder unless such judgment or
settlement imposes no ongoing obligations on any such indemnified Person and
includes as an unconditional term the giving, by all relevant claimants and
plaintiffs to such indemnified Person, a release, satisfactory in form and
substance to such indemnified Person, from all liabilities in respect of such
claim or action for which such indemnified Person would be entitled to such
indemnification. The indemnifying Person shall not be liable hereunder for any
amount paid or payable or incurred pursuant to or in connection with any
judgment entered or settlement effected with the consent of an indemnified
Person unless the indemnifying Person has also consented to such judgment or
settlement. (d) The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified Person or any officer, director or controlling Person
of such indemnified Person and shall survive the transfer of securities and the
applicable Termination Date but only with respect to offers and sales of
Registrable Shares made before the applicable Termination Date or during the
period following the applicable Termination Date referred to in Section 7(g).
(e) If the indemnification provided for in or pursuant to this Section 9 is due
in accordance with the terms hereof, but is held by a court to be unavailable or
unenforceable in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying Person, in lieu of
indemnifying such indemnified Person, shall contribute to the amount paid or
payable by such indemnified Person as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying Person on the one hand and of the indemnified
Person on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations. The relative fault of the indemnifying Person
on the one hand and of the indemnified Person on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying Person or by
the indemnified Person, and by such Person’s relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
In no event shall the liability of the indemnifying Person be greater in amount
than the amount for which such indemnifying Person would have been obligated to
pay by way of 17



--------------------------------------------------------------------------------



 
[exhibit1063019.jpg]
indemnification if the indemnification provided for under Section 9(a) or 9(a)
hereof had been available under the circumstances. Section 10. Securities Act
Restrictions. The Registrable Shares are restricted securities under the
Securities Act and may not be offered or sold except pursuant to an effective
registration statement or an available exemption from registration under the
Securities Act. Accordingly, an Investor shall not, directly or through others,
offer or sell any Registrable Shares except pursuant to a Registration Statement
as contemplated herein or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available. Prior to any transfer of
Registrable Shares other than pursuant to an effective registration statement,
an Investor shall notify the Company of such transfer and the Company may
require such Investor to provide, prior to such transfer, such evidence that the
transfer will comply with the Securities Act (including written representations
or an opinion of counsel) as the Company may reasonably request. The Company may
impose stop-transfer instructions with respect to any Registrable Shares that
are to be transferred in contravention of this Agreement. Any certificates
representing the Registrable Shares shall bear a legend (and the Company’s share
registry shall bear a notation) referencing the restrictions on transfer
contained in this Agreement, until such time as such securities have ceased to
be (or are to be transferred in a manner that results in their ceasing to be)
Registrable Shares. Section 11. Transfers of Rights. (a) If an Investor
transfers any rights to a Permitted Transferee in accordance with the provisions
of a Warrant, such Permitted Transferee shall, together with all other such
Permitted Transferees and the Investors, also have the rights of the Investors
under this Agreement, but only if the Permitted Transferee signs and delivers to
the Company a written acknowledgment (in form and substance satisfactory to the
Company) that it has joined with the Investors and the other Permitted
Transferees as a party to this Agreement and has assumed the rights and
obligations of the Investors hereunder with respect to the rights transferred to
it by an Investor. Each such transfer shall be effective when (but only when)
the Permitted Transferee has signed and delivered the written acknowledgment to
the Company. Upon any such effective transfer, the Permitted Transferee shall
automatically have the rights so transferred, and the applicable Investor’s
obligations under this Agreement, and the rights not so transferred, shall
continue, provided that under no circumstances shall the Company be required to
provide more than four Demand Registrations. Notwithstanding any other provision
of this Agreement, no Person who acquires securities transferred in violation of
this Agreement or a Warrant, or who acquires securities that are not or upon
acquisition cease to be Registrable Shares, shall have any rights under this
Agreement with respect to such securities, and such securities shall not have
the benefits afforded hereunder to Registrable Shares. Section 12.
Miscellaneous. (a) Notices. Any notice, request, instruction or other document
to be given hereunder by any party to the other will be in writing and will be
deemed to have been duly given (a) on the date of delivery if delivered
personally upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a nationally recognized next day
courier service, in each case with a copy sent concurrently by e-mail. All
notices hereunder shall be 18



--------------------------------------------------------------------------------



 
[exhibit1063020.jpg]
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice. Notices and other
communications hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites). Notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause of notification that such notice or communication is available and
identifying the website address therefor. If to the Company: New Residential
Investment Corp. 1345 Avenue of the Americas, 45th Floor New York, NY 10105
Attention: Nicola Santoro, Jr. Telephone: (212) 798-6100 Email:
nsantoro@fortress.com With a copy to: New Residential Investment Corp. 1345
Avenue of the Americas, 45th Floor New York, New York 10105 Attention: Jonathan
Grebinar Phone: 2112-798-6100 Email: jgrebinar@fortress.com With a copy to: New
Residential Investment Corp. 1345 Avenue of the Americas, 45th Floor New York,
New York 10105 Attention: Varun Wadhawan Phone: 212-798-6100 Email:
vwadhawan@fortress.com 19



--------------------------------------------------------------------------------



 
[exhibit1063021.jpg]
With a copy to (which copy alone shall not constitute notice): Skadden, Arps,
Slate, Meagher and Flom LLP One Manhattan West New York, New York 10001
Attention: Michael Zeidel and Michael Schwartz E-mail:
Michael.Zeidel@skadden.com and Michael.Schwartz@skadden.com If to the Investors:
See Schedule I hereto. With a copy to (which copy alone shall not constitute
notice): Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004
Attention: Robert W. Downes E-mail: Downesr@sullcrom.com (b) No Waivers. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
(c) Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other parties, and any attempt
to assign any right, remedy, obligation or liability hereunder without such
consent shall be void, except (i) an assignment, in the case of a merger or
consolidation where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
merger or consolidation or the purchaser in such sale or (ii) an assignment by
an Investor to a Permitted Transferee in accordance with the terms hereof. (d)
No Third-Party Beneficiaries. Nothing contained in this Agreement, expressed or
implied, is intended to confer upon any person or entity other than the Company
and the Investors (and any Permitted Transferee to which an assignment is made
in accordance with this Agreement), any benefits, rights, or remedies (except as
specified in Section 9 hereof). (e) Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial, Etc. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each of the parties hereto
agrees (a) to submit to the exclusive personal jurisdiction of the State or
Federal courts in the Borough of Manhattan, The City of New York, (b) that
exclusive jurisdiction and venue shall lie in the State or Federal courts in the
State of New 20



--------------------------------------------------------------------------------



 
[exhibit1063022.jpg]
York, and (c) that notice may be served upon such party at the address and in
the manner set forth for such party in Section 12(a). To the extent permitted by
applicable law, each of the parties hereto hereby unconditionally waives trial
by jury in any legal action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. (f) Counterparts;
Effectiveness. This Agreement may be executed in any number of counterparts
(including by e-mail or facsimile) and by different parties hereto in separate
counterparts, with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto. (g) Entire Agreement. This Agreement
contains the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes and replaces all other prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof. (h) Captions. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement. (i) Severability. If any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such a determination, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible. (j) Other Registration Rights. The Company agrees
that it shall not grant any registration rights to any third party unless such
rights are expressly made subject to the rights of the Investors in a manner
consistent with this Agreement. (k) Amendments. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given without the prior written consent of the
Company and Investors representing at least 50% (by number) of the Registrable
Shares (with each shares of Common Stock to be received upon exercise of a
Warrant counting as one Registrable Share for this purpose). [Execution Page
Follows] 21



--------------------------------------------------------------------------------



 
[exhibit1063023.jpg]
IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above. NEW RESIDENTIAL
INVESTMENT CORP. By: /s/ Nicola Santoro, Jr. Name: Nicola Santoro, Jr. Title:
Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit1063024.jpg]
IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above. CF NRS-E LLC By:
/s/ Jennifer Sorkin Name: Jennifer Sorkin Title: Treasurer



--------------------------------------------------------------------------------



 
[exhibit1063025.jpg]
IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above. CANYON FINANCE
(CAYMAN) LIMITED THE CANYON VALUE REALIZATION MASTER FUND-X, L.P. CANYON VALUE
REALIZATION FUND, L.P. CBFVEST HOLDINGS LTD. GRFVEST HOLDINGS LTD. CANYON IC
CREDIT MASTER FUND L.P. CANYON DISTRESSED OPPORTUNITY MASTER FUND III, L.P.,
CANYON NZ-DOF INVESTING, L.P. CANYON DISTRESSED TX (A) LLC CANYON DISTRESSED TX
(B) LLC CANYON-EDOF (MASTER) L.P., EP CANYON LTD By: Canyon Capital Advisors,
LLC, the Investment Advisor to each of the above listed funds By: /s/ Jonathan
M. Kaplan Name: Jonathan M. Kaplan Title: Authorized Signatory CANYON BLUE
CREDIT INVESTMENT FUND L.P. By: Canyon Capital Advisors, LLC, its Co-Investment
Advisor By: /s/ Jonathan M. Kaplan Name: Jonathan M. Kaplan Title: Authorized
Signatory By: Canyon Partners Real Estate LLC, its Co- Investment Advisor By:
/s/ Jonathan M. Kaplan Name: Jonathan M. Kaplan Title: Authorized Signatory



--------------------------------------------------------------------------------



 
[exhibit1063026.jpg]
Schedule I INVESTORS 1. Canyon Finance (Cayman) Limited 2. The Canyon Value
Realization Master Fund-X, L.P. 3. Canyon Value Realization Fund, L.P. 4.
CBFVEST Holdings LTD. 5. GRFVEST Holdings LTD. 6. Canyon IC Credit Master Fund
L.P. 7. Canyon Distressed Opportunity Master Fund III, L.P., 8. Canyon NZ-DOF
Investing, L.P. 9. Canyon Distressed TX (A) LLC 10. Canyon Distressed TX (B) LLC
11. Canyon-EDOF (Master) L.P., 12. Canyon Blue Credit Investment Fund L.P. 13.
EP Canyon LTD 14. CF NRS UST LLC



--------------------------------------------------------------------------------



 